Order entered January 19, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00391-CR
                               No. 05-20-00392-CR

                   NATHANAEL JACE MIXON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 195th Judicial District Court
                            Dallas County, Texas
              Trial Court Cause No. F15-42179-N & F16-41127-N

                                     ORDER

      Appellant, who was convicted of continuous sexual abuse of a child and

aggravated sexual assault of a child younger than fourteen years of age, filed his

brief on January 4, 2021. In the brief, appellant generally identifies the victims by

initials; however, he occasionally uses one victim’s name. This Court does not

allow a party to file a brief that discloses the names of victims or the names of

witnesses who were children at the time of the offenses, or the names of any other

children discussed or identified at trial. See TEX. R. APP. P. 9.10(b) (“Unless a
court orders otherwise, an electronic or paper filing with the court, including the

contents of any appendices, must not contain sensitive data.”), id. 9.10(a)(3)

(“Sensitive Data Defined. Sensitive data consists of . . . a birth date, a home

address, and the name of any person who was a minor at the time the offense was

committed.”). Accordingly, we STRIKE appellant’s brief.

      We ORDER appellant to file, within TEN DAYS of the date of this order,

an amended brief that identifies any individuals who were children at the time of

this or any other offense either generically (for example, “victim”) or by initials

only, including when quoting relevant portions of the record, giving a statement of

the case, or attaching an appendix.

      We DIRECT the Clerk to send copies of this order to Niles Illich and the

Dallas County District Attorney’s Office.




                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE